EXHIBIT 23.1 HARPER & ASSOCIATES, INC. 6, STE 201 FORT WORTH, TX 76120 817-457-9555 F 817-457-9569 March 18, 2014 To Whom It May Concern As an independent engineering consultant, I hereby consent to the use of my report entitled "SEC Reserve Evaluation" located in Ward Counties, Texas as of December 31, 2013" dated April 18, 2014 and data extracted there from (and all references to my Firm) included in or made a part of this Form 10-K Annual Report to be filed on or about March 18, 2014. Name: G. Michael Harper Title: P.E., Consulting Engineer License Number 34481. Signed: /s/ G. Michael Harper Fort Worth, Texas G. Michael Harper President
